           Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 BLOCKCHAIN MINING SUPPLY AND
 SERVICES LTD.,
                                                        FIRST AMENDED COMPLAINT
                       Plaintiff,
                                                        JURY TRIAL DEMANDED
           –against–

 SUPER CRYPTO MINING, INC. n/k/a
 DIGITAL FARMS, INC., and DPW                           Civil Action No. 1:18-cv-11099-ALC
 HOLDINGS, INC.,

                       Defendants.


       Plaintiff, Blockchain Mining Supply and Services Ltd. (“Blockchain”), by its attorneys

Cowan, Liebowitz & Latman, P.C., complaining of the Defendants, respectfully alleges as

follows:

                                    SUMMARY OF CLAIMS

       1. This is an action for breach of contract and promissory estoppel based on the acts and

omissions of Defendants Super Crypto Mining, Inc., now known as Digital Farms, Inc. (“Super

Crypto”), and its controlling parent, DPW Holdings, Inc. (“DPW”).

                                           PARTIES

       2. Plaintiff is a corporation organized under the laws of Ontario, Canada, with its

principal place of business at 200-345 Wilson Avenue, Toronto, Ontario, Canada M3H 5W1.


       3. On information and belief, Defendant DPW is a corporation organized under the laws

of Delaware, with its principal place of business at 201 Shipyard Way, Suite E, Newport Beach,

California 92663.
         Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 2 of 11



       4. On information and belief, Super Crypto is a wholly-owned subsidiary of DPW

organized under the laws of Delaware, with its principal place of business at the same address as

DPW, 201 Shipyard Way, Suite E, Newport Beach, California 92663.

                                 JURISDICTION AND VENUE

       5. This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because of diversity of

citizenship, and the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs.

       6. Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the parties are

subject to personal jurisdiction in this district, and the Asset Purchase Agreement at issue

provides that the parties consent and irrevocably submit to jurisdiction and venue in this Court.

Defendants’ Purposeful Activities In New York

       7. In connection with the claims at issue, Defendants engaged in numerous purposeful

activities in New York, including, without limitation, the following.

       8. On April 10, 2018, the Chairman and Chief Executive Officer of DPW, Milton

“Todd” Ault III (“Ault”), sent an email to Plaintiff stating that “[a]ll wires and all closing” in

connection with the Asset Purchase Agreement were to go through Sichenzia Ross Ference

Kesner LLP (“SRFK”), counsel for DPW and Super Crypto, located in New York, New York.

       9. In connection with the Escrow Agreement related to the Asset Purchase Agreement

entered into by Plaintiff and Super Crypto, SRFK sent a wire payment to Plaintiff on March 29,

2018 bearing the notation “DPW - DISBURSEMENT” and listing SRFK’s address in New York,

New York. The Escrow Agreement, like the Asset Purchase Agreement, selected New York’s

law as the governing law and provided for jurisdiction and venue in New York.

       10. On May 3, 2018, Mr. Ault sent a series of text messages to Plaintiff indicating that he

was meeting with a lender in New York, New York, to obtain funds to pay the amounts owed to

                                                  2
         Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 3 of 11



Plaintiff under the Asset Purchase Agreement, even going so far as to send Plaintiff’s president a

photograph of the dinner he was having with the lender to prove to Plaintiff that he was in New

York.

        11. On May 9, 2018, Darren Magot (“Magot”), who is, on information and belief, the

President of Super Crypto, emailed Plaintiff, stating that Mr. Ault was in New York, New York,

working with the New York Stock Exchange to obtain the funds owed to Plaintiff under the

Asset Purchase Agreement.

        12. On July 20, 2018, Mr. Magot, copying Mr. Ault’s DPW email address, sent a

confirmation email to Plaintiff indicating that a $5,000 wire payment had been made in

connection with the Asset Purchase Agreement from the debit account of DPW Holdings Inc. via

JPMorgan Chase Bank, which is located in New York, New York.

        13. On August 9, 2018, Mr. Ault, using his DPW email address, wrote to Plaintiff that he

was again in New York, working with his bankers to obtain the funds owed to Plaintiff under the

Asset Purchase Agreement.

        14. On August 13, 2018, Mr. Ault, from his personal email address and copying his

DPW email address, wrote to inform Plaintiff that he was that day once again traveling to New

York, New York in order to close on the funding needed to pay Plaintiff per the Asset Purchase

Agreement. On information and belief, Mr. Ault in fact travelled to New York for that purpose.

                                  STATEMENT OF FACTS

The Agreement

        15. On or around March 8, 2018, Plaintiff entered into an Asset Purchase Agreement (the

“Agreement”) with Defendant Super Crypto.

        16. Pursuant to the Agreement, Plaintiff Blockchain agreed to sell, and Defendant Super

Crypto agreed to buy, a total of 1,100 Bitmain Antminer S9 model cryptocurrency mining

                                                3
          Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 4 of 11



machines and 1,100 power supply units (together, the “Machines”) for a total purchase price of

$3,272,500.

The Initial 500 Machines

        17. By payments made on March 9 and 13, 2018, Super Crypto paid a deposit totaling

$163,625 for the 1100 Machines.

        18. On March 29 and April 17, 2018, Defendants’ attorneys, SRFK, transmitted to

Plaintiff a total of $1,487,500, the full amount due for the first 500 Machines, leaving the

$163,625 on deposit towards payment for the remaining 600 Machines. The payment was

marked, “DPW - DISBURSEMENT.” Plaintiff thereupon released the first 500 Machines from

Plaintiff’s storage facility.

The Remaining 600 Machines

        19. Defendants were to pick up the remaining 600 Machines after they made full

payment of the $1,621,375 due, less the $163,625 deposit.

        20. Defendants agreed to pay storage charges beginning April 13, 2018, and DPW made

several payments towards those charges.

        21. Defendants repeatedly informed Plaintiff of their continuing intention to purchase the

remaining Machines, gave Plaintiff repeated assurances that they would pay the full balance, and

DPW made a series of payments to Plaintiff for the Machines.

        22. During their communications with Plaintiff, both Super Crypto and DPW made clear

that it was DPW, and its Chairman and Chief Executive Officer, Mr. Ault, who were controlling

the discussions and negotiations.

        23. In giving his assurances of compliance and payment, Mr. Ault referred to Super

Crypto and DPW without making any distinction between them or otherwise indicating that the

companies were independently organized, capitalized or managed.

                                                 4
         Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 5 of 11



Defendants’ Assurances and Partial Payments

       24. Throughout the months of April to October 2018, Defendants continued to assure

Plaintiff that their payment for the remaining 600 Machines was imminent, to induce Plaintiff to

maintain the Machines in storage for eventual delivery to them.

       25. Defendants’ promises included the following (emphasis added):

       26. On April 20, “we will have the funds to make the final purchase next week.”

       27. On April 24, “we are working on finalizing timing for the last 600 Machines. It

appears that we are looking at later this week at the earliest.” “We are anxious to make the

payment so we can receive the machines and get them running.”

       28. On April 27, “I have power and rack space to start them immediately so I want them

right away.”

       29. On April 30, we “hope to make the final payment this week.”

       30. On May 2, “we will get the machines by the end of this week or early next week.”

       31. On May 9, “I really want the machines and have open racks ready to take them

ASAP.”

       32. In addition to giving these assurances, DPW made several payments on account of

the balance due for the remaining 600 Machines and the accumulating storage charges.

       33. On May 17, DPW wired $50,000 to Plaintiff on account of the balance due.

       34. On May 29, DPW wired an additional $5000 to Plaintiff on account of the balance

due.

       35. On June 1, Mr. Ault wrote “to make it clear that SCM will honor our obligation to

finalize the purchase of the last 600 Machines.”

       36. On June 13, DPW wired an additional $5000 to Plaintiff on account of the balance

due.
                                               5
         Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 6 of 11



        37. On June 14, Mr. Ault wrote to Plaintiff, “We still plan to honor the agreement.”

        38. On June 28, Defendants’ attorneys wrote to Plaintiff, “Our clients did reaffirm to us,

and asked us to convey to you, their intention to consummate the agreement.”

        39. On July 11, Mr. Ault, knowing of Plaintiff’s frustration, wrote to Plaintiff’s

President, “Hang tight Willy.”

        40. On July 17, Mr. Ault wrote to Plaintiff that he was sending “$1000 today and it will

increase daily.”

        41. On July 19, Mr. Ault wrote to Plaintiff, “We think Friday we will wire you

$100,000.”

        42. On July 26, DPW wired, instead, $10,000 to Plaintiff on account of the balance due.

        43. On July 31, DPW wired an additional $5,000 to Plaintiff on account of the balance

due.

        44. On August 7, DPW wired an additional $5,000 to Plaintiff on account of the balance

due.

        45. On August 9, Mr. Ault wrote to reassure Plaintiff, saying, “Why would I be wiring

you if I intended not to pay.”

        46. On August 17, Mr. Magot of Super Crypto wrote to Plaintiff, “Todd [Ault] wired

$5K that can be applied as you see fit and will have more to share next week.”

        47. On September 14, Defendants wrote to Plaintiff that DPW had received approval to

raise $23.50 million and had begun the process to repay its outstanding debts, adding that, “We

would like to proceed by paying the current outstanding balance” as early as the following

week.




                                                 6
         Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 7 of 11



Defendants’ Breach and Plaintiff’s Reliance

       48. No further payment for the Machines was made by Defendants the following week or

at any other time.

       49. In October 2018, DPW proposed to pay the balance owing to Plaintiff in the form of

DPW stock. As with its other promises and assurances, DPW did not follow through with this

proposal.

       50. On October 11, Defendants wrote to Plaintiff, calculated the outstanding balance to

be $1,566, 375, and stated they wanted to “Pay the outstanding balance, avoid any legal

action, and we are anxious to receive the machines so we can place them to work.”

       51. In reasonable reliance on Defendants’ multiple assurances and payments, Plaintiff

maintained the remaining Machines in storage for anticipated delivery.

       52. Despite their repeated assurances, defendants did not pay the balance due for the

remaining 600 Machines.

Plaintiff’s Resale of the Goods

       53. On October 23, 2018, Plaintiff, by its attorneys, informed the attorneys for Super

Crypto and DPW that Plaintiff would be taking legal action if the payments owing and promised

to Plaintiff were not promptly forthcoming.

       54. Receiving no response from Defendants’ attorneys, Plaintiff, on October 25, 2018,

by its attorneys, gave formal and proper notice to Defendants’ attorneys of Plaintiff’s intent to

resell the remaining Machines, and to recover from Defendants the difference between the resale

price and the contract price.

       55. In addition, Plaintiff wrote directly to Messrs. Ault and Magot on October 26, 2018,

giving them notice that Plaintiff intended to resell the remaining Machines, and to recover from

them the difference between the resale price and the contract price.

                                                 7
         Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 8 of 11



        56. On or around November 9, 2018, Plaintiff resold the remaining 600 Machines to a

third party for the fair market price of $168,000, a price that reflected the decline in the

cryptocurrency market between the time that the Agreement was signed and the time that

Plaintiff resold the Machines.

DPW’s Control of Super Crypto

        57. On information and belief, DPW is the sole shareholder of Super Crypto.

        58. On information and belief, Defendants DPW and Super Crypto are located at the

same address, share common office space, and have the same attorneys.

        59. On information and belief, Super Crypto was incorporated in 2018, with no retained

earnings, and was insufficiently capitalized to perform its obligations under the Agreement.

        60. Throughout their negotiations with Plaintiff, DPW and Super Crypto made no

distinction between themselves regarding their obligations to Plaintiff.

        61. Throughout their negotiations with Plaintiff, Super Crypto made clear that the

decisions with regard to the Agreement were made by Mr. Ault as President and CEO of DPW.

        62. Throughout their negotiations with Plaintiff, Super Crypto displayed no independent

business judgment.

        63. On information and belief, throughout their negotiations with Plaintiff, Super Crypto

and DPW did not deal with each other at arms’ length.

        64. Throughout their negotiations with Plaintiff, DPW paid for and asserted its authority

to pay the debts of Super Crypto.

        65. On information and belief, Super Crypto was inadequately capitalized to fulfill its

obligations to Plaintiff.

        66. On information and belief, Super Crypto did not maintain the formalities that are

essential features of corporate existence.
                                                  8
         Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 9 of 11



        67. On information and belief, DPW exercised complete domination over Super Crypto

with regard to the Agreement.

        68. On information and belief, DPW acted as the alter ego of Super Crypto with regard

to the Agreement.

        69. On information and belief, DPW used its domination over Super Crypto to commit

wrongs against Plaintiff, resulting in damages and injury to Plaintiff.

                              COUNT I: BREACH OF CONTRACT

        70. Plaintiff repeats and realleges all of the facts and allegations set forth in Paragraphs 1

to 69 hereof as if fully set forth herein.

        71. The Agreement is a valid, binding, and enforceable contract.

        72. Under the Agreement, Super Crypto agreed to pay to Plaintiff a total of $3,272,500

for the delivery of 1,100 Machines.

        73. Defendants paid for only 500 Machines.

        74. Plaintiff was, at all relevant times, ready, willing, and able to deliver the remaining

600 Machines contemplated by the Agreement.

        75. Super Crypto breached the Agreement by failing to pay Plaintiff for the remaining

600 Machines.

        76. After it became apparent that Defendants would not pay for the remaining 600

Machines, Plaintiff properly resold them to a third-party buyer, as authorized by N.Y. U.C.C.

§§ 2-706(1) and (2).

        77. Prior to the resale, and as required by N.Y. U.C.C. § 2-706(3), Plaintiff gave

Defendants reasonable, written, and explicit notice of its intention to resell the remaining

Machines.



                                                  9
         Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 10 of 11



        78. Plaintiff’s resale of the Assets was done in good faith and in a commercially

reasonable manner.

        79. As a result of Defendants’ material breach of the Agreement, Plaintiff was damaged

in the amount of $1,388,495, representing the difference between the contract price and the

resale price.

        80. By virtue of DPW’s dominance over the affairs of Super Crypto, both generally and

specifically in connection with the performance of the Agreement, the use of DPW’s funds and

assets to satisfy the obligations of Super Crypto, the inadequate capitalization of Super Crypto,

their overlap in ownership, officers, and attorneys, and other indicia of its control over Super

Crypto, DPW acted as Super Crypto’s alter ego in connection with the Agreement, and is jointly

and severally liable for the obligations under the Agreement.

        81. Under the terms of the Agreement, Plaintiff is also entitled to its reasonable

attorneys’ fees and costs incurred in connection with the Agreement, including prior to the filing

of the instant suit.

                             COUNT II: PROMISSORY ESTOPPEL

        82. Plaintiff repeats and realleges all of the facts and allegations set forth in Paragraphs 1

to 81 hereof as if fully set forth herein.

        83. If the Agreement is found to be null, void, or unenforceable in whole or in part

against either defendant, Plaintiff is entitled to recover, in the alternative, on the basis of

promissory estoppel under the theory of detrimental reliance.

        84. Defendants repeatedly made clear and unambiguous promises, orally and in writing,

to pay Plaintiff the outstanding balance of the contract price.

        85. Defendants made those promises to induce Plaintiff to retain the Machines in storage

for eventual delivery to them.
                                                   10
        Case 1:18-cv-11099-ALC Document 35 Filed 04/29/20 Page 11 of 11



       86. Defendants made numerous payments toward the balance owed to Plaintiff in further

confirmation of their promises to pay the outstanding balance, and to induce Plaintiff to maintain

the Machines in storage for eventual delivery to them.

       87. Plaintiff reasonably and foreseeably relied on Defendants’ repeated promises to pay

and Defendants’ continued payments, to its detriment.

       88. In reliance on Defendants’ frequent and consistent promises, Plaintiff did not resell

the remaining Assets until a time when the market for cryptocurrency had sharply declined,

thereby greatly reducing the fair market value of the assets.

       89. As a direct result of its reasonable reliance on Defendants’ promises and assurances,

Plaintiff was damaged in an amount to be determined at trial, but in any event no less than

$1,388,495, representing the difference between the contract price and the resale price.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court issue judgment in favor of

Plaintiff and against Defendants, and grant Plaintiff the following relief:

       1. Monetary damages in an amount no less than $1,388,495, plus applicable interest;

       2. Plaintiff’s reasonable attorneys’ fees and costs incurred in connection with its dispute

with Defendants; and

       3. Such other and further relief as to this Court seems just and proper.

Dated: New York, New York
       April 29, 2020                         COWAN, LIEBOWITZ & LATMAN, P.C.

                                              By: /s/ Ronald W. Meister
                                                     Ronald W. Meister (rwm@cll.com)
                                                      Dasha Chestukhin (dxc@cll.com)
                                              114 West 47th Street
                                              New York, New York 10036
                                              (212) 790-9200
                                              Attorneys for Plaintiff

                                                 11
